DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1 December 2021 have been fully considered but they are persuasive only in part.
First, in order to simplify issues, the examiner withdraws the warning of claims 1 and 13 being substantial duplicates.
Second, the amendment to the specification (deleting “or the like” at filed paragraph [0256]) does not apparently address the examiner’s objections, which are repeated herein.
Third, the amendment to the specification does not change or clarify the issues in this case regarding the claimed “circuitry” vis-à-vis 35 U.S.C. 112(f).  That is, the examiner still cannot determine what this claimed “circuitry”, which is not an original claim term and which is also not referred to expressly in the specification, is or might be referring to in the specification (e.g., perhaps a/the [programmed] “processor”?) and what it might (or might not) cover in the claim, so as to determine whether the claim language should (or should not) be interpreted by the examiner as invoking 35 U.S.C. 112(f), per MPEP 2181, as detailed below.
Fourth, the applicant’s amendment to claim 19 apparently does not resolve the issues under 35 U.S.C. 112(a), since the specification apparently has not previously described by what algorithm, or by what steps or procedure, applicant configured the based on a measurement result of the measurement report process”.  [Measurement results are apparently (?) described at paragraphs [0363], [0367], [0369], [0372], and [0389] of the published specification.]
Fifth, while the examiner agrees that the new claim feature in the independent claims (e.g., that the “information acquired” includes the highest and lowest altitude that the flyable flight device is configured to fly) is not shown by Teague (516) in view of Kim et al. (‘768), this feature is shown (at paragraphs [0075], [0087], etc.) by newly cited Levien et al. (2014/0172193).  Accordingly, applicant’s arguments are not (fully) persuasive in this respect.
Lastly, the examiner withdraws the rejections of the claims as being unpatentable over Tan et al. (‘771) in view of Kim et al. (‘768) and Teague (‘516), as a matter of convenience, relying instead on e.g., Teague (‘516) in view of Kim et al. (768) and Levien et al. (‘193).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)1 and MPEP § 608.01(o)2.  ry” as recited in claims 1, 13, and 14, so that the meaning thereof may be ascertainable by reference to the description, and ii) antecedent basis should be provided in the specification, without adding new matter, for the terminology of claim 19[3], “the flyable flight device performs coordinated multi-point communication with the base station and at least one other base station based on a measurement result of the measurement report process”.
Claim Interpretation
The examiner still (e.g., provisionally) relies on his claim interpretation analysis as detailed in the 5 August 2021 Office action, e.g., that “circuity” is not being used in the claims in a “hardware only” sense, but might include or apparently would include e.g., a programmed processor, with the examiner understanding that it is still not reasonably certain from the teachings of the specification, in fact, what the claimed “circuitry” represents or how it should (e.g., ultimately) be interpreted, and that the examiner’s claim interpretation analysis is therefore (e.g., necessarily) limited by the ambiguity of this term.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 19, applicant has not previously described by what algorithm4, or by what steps or procedure5, he configured the flyable flight device to perform coordinated multi-point communication6 with the base station and at least one other base station “based on a measurement result of the measurement report process”.  Accordingly, the examiner believes that the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
In particular, the only reference to coordinate[d] multi-point communication (i.e., known as CoMP in the art[7]) appears at published paragraph [0329]8, before and apart from the description of flight-related information (Section 4.2, paragraphs [0332] to [0338]) and of a measurement report process using the flight related information (e.g., paragraphs [0340]ff), and indicates this:
“[0329] The base station devices 1A to 1C may use the same frequency band (for example, a component carrier) or may use different frequency bands. In a case in which the base station devices 1A to 1C use the same frequency band, the drone 2 can perform coordinated multi-point (CoMP) communication in which the same signal is received from the base station devices 1A to 1C. Note that, in CoMP communication, the drone 2 may not recognize whether the same signal is transmitted from the base station devices 1A to 1C. Further, in a case in which the base station devices 1A to 1C use the different frequency bands, the drone 2 can perform communication by carrier aggregation or dual connectivity in which a plurality of frequency bands are set and data transmission is performed. Note that, in communication by carrier aggregation or dual connectivity, the drone 2 may not recognize that the plurality of set frequency bands correspond to the different base station devices 1.”

However, while the possibility that the drone 2 “can” perform CoMP with the base station devices 1A to 1C (e.g., for example, when the base station devices use the same frequency band and not necessarily in response to any measurement report process result) is clearly disclosed, no actual performance of CoMP “based on a measurement result[9] of the measurement report process”, as is now claimed, is apparently disclosed.  Accordingly, the examiner believes that the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Claims 1, 3 to 8, 10 to 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13, and 14, each line 2, “circuitry” is unclear from the teachings of the specification because “circuitry” is not an original claim term, but was itself added through the amendment of 1 April 2020, and no “circuitry”10 is apparently expressly referred to in the specification which refers instead (for example, at published paragraph [0322]) to e.g., similar components/terms such as a processor, a circuit, or an integrated circuit, as being permissive (i.e., “may”; and therefore not limiting) examples of embodiments of the invention.  It is therefore not reasonably certain11, for claim interpretation purposes which require the examiner to perform a 35 U.S.C. 112(f) analysis in view of MPEP 2181 and the precedent cited therein, whether applicant intends (or whether the claim should be construed in a manner that causes) “circuitry” in the claim to encompass only hardware circuits (that would cause the examiner not to interpret the claim element under 35 U.S.C. 112(f) in view of Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181), or whether applicant also intends to include hardware and software in the interpretation of “circuitry” (that would cause the examiner to interpret the claim element under 35 U.S.C. 112(f) in view of Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181).  It is not clear to the examiner what the claimed “circuitry” is intended to cover, although applicant has plainly asserted (e.g., at page 8 of the Remarks, filed 1 December 2021) that the claims do not invoke 35 U.S.C. 112(f), perhaps (?) because the claimed circuitry should be limited to hardware so as to not include software.12  Therefore, because what applicant intends by the claimed “circuitry”, and how “circuitry” should be construed (e.g., does it include software?), is not yet established with reasonable certainty, the examiner cannot interpret the scope of the claimed “circuitry”, as possibly (or possibly not) covering (e.g., only) the corresponding structure, material, or acts described in the specification and equivalents thereof, under 35 U.S.C 112(f), thereby rendering the metes and bounds of the claim(s) not clear.
In claim 19, lines 11 to 13, the claim phrase, “the flyable flight device performs coordinated multi-point communication with the base station and at least one other base station based on a measurement result of the measurement report process” is indefinite and not reasonably certain from the teachings of the specification in that i) it is unclear what [CoMP being performed] “based on a measurement result of the measurement report process”, since no such performance of CoMP “based on” any measurement report process outcome is apparently described in the description, rendering the metes and bounds of the phrase undeterminable, and ii) it is unclear what the “measurement result” that CoMP is performed “based on” is referring to, and how the CoMP might be related to any particular measurement “result”, since no such “measurement result” e.g., as affecting or initiating the/any performance of CoMP is apparently described in the specification.
In claim 20, line 2, and in claim 20, line 4, “the comparison” apparently has insufficient antecedent basis, and should apparently read, “the comparison result”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 8, 10 to 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teague13 (2018/0019516, claiming benefit to provisional application No. 62/362844, filed on Jul. 15, 2016, copy provided previously) in view of Kim et al.14 (2019/0306768, claiming benefit to provisional application No. 62/359169, filed on Jul. 6, 2016, copy provided previously) and Levien et al.15 (2014/0172193).
Teague (‘516) reveals e.g., in FIG. 6 and claim 12, and correspondingly in FIG. 5 and claim 16 of the ‘844 provisional application16, as well as in their corresponding textual descriptions, a method for steering a ground station beam (e.g., of a 3G or 4G Long Term Evolution (LTE) mobile telephony network) that communicates with a UAV based on the UAV’s position, and in particular he reveals:
per claim 1, a processing device, comprising:
circuitry [e.g., FIGS. 1 and 2] configured to:
acquire information regarding a flight of a flyable flight device [e.g., the position of the UAV 100 that can communicate with a base station 200 that acts as a ground station for one or more UAVs, e.g., comprising a three dimensional coordinate (including latitude, longitude, and altitude) and an orientation; e.g., claim 12[17] and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; as well as the signal measurements used for handovers (e.g., claims 10 and 23; and claim 12 in the ‘844 provisional application), which signal measurements the examiner interprets to be information regarding a flight, that is, flight-related information, since they are “information measured, detected, searched, estimated, or recognized when the drone 2 is flying” (applicant’s published paragraph [0333])], the information regarding the flight includes at least an altitude of the flyable flight device [e.g., the position of the UAV 100 in Teague (‘516) as a set of three dimensional coordinates and an orientation, e.g., including a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application];
control a measurement report process [e.g., paragraph [0038], [0049], [0054], [0055], [0064], etc.; and paragraphs [0025], [0036], [0042], [0043], etc. in the ‘844 provisional application] on a reference signal [e.g., the broadcast pilot, preamble, etc., as a received detectable signal that is measured by the UAV 100; e.g., paragraph [0049], [0055], etc.; and paragraphs [0036], [0042], etc. in the ‘844 provisional application] transmitted from a base station device [e.g., 200] on a basis of the information regarding the flight acquired by the circuitry [e.g., the signal measurements reported to the cellular [LTE] network of the ground station 200, at paragraph [0049]; and at paragraph [0036] of the ‘844 provisional application; and also, for example, the “periodic[]” signal measurements conducted by the UAV when the UAV ascends to a “flight altitude” of about 400 feet or less from the ground station and therefore switches/is switched to communicating by a cellular [e.g., LTE] connection to the ground station 170 (rather than by a Wi-Fi connection) depending on the “position and altitude” of the UAV 100, and therefore periodically conducts the cellular [LTE] signal measurements; e.g., paragraphs [0038], [0049], etc.; and paragraphs [0025], [0036], etc. in the ‘844 provisional application]; and
report measurement information to the base station based on a comparison result of the altitude of the flyable flight device and a threshold [e.g., the periodically conducted [LTE] signal measurements that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application], wherein 
the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIGS. 3A, 3B, and 6 and claim 12, and in conjunction with FIGS. 3A, 3B, and 5 and claim 16 in the ‘844 provisional application, e.g., so as to be a steerable beam];
While the UAV 100 of Teague (‘516) and its ‘844 provisional application switches to use of for example a [3G or 4G] LTE (long term evolution) cellular mobile telephony network for UAV communication and control when the UAV flies at a flight altitude (paragraph [0038]) designated for UAV traffic that is beyond Wi-Fi or Bluetooth altitude/range, and while the UAV 100 conducts signal measurements (on broadcast pilot signals, preambles, etc. transmitted by base stations) and reports those signal measurements to the (e.g., LTE) network of the ground station 200 periodically, and performs handovers to neighboring ground stations based on the signal measurements when the cellular mobile telephony network is being used, it may be alleged that Teague (‘516) is silent as the claimed “measurement report” (vis-à-vis a “reference signal”) limitations, although the examiner understands that handovers in standardized (at the time the application was filed) LTE cellular networks were conventionally accomplished (at the time the application was filed) using “measurement reports” that reported e.g., reference symbols received power (RSRP) or reference symbols received quality (RSRQ) 18, e.g., signal strength/quality, of a received reference signal, as indicated in the 2009 IEEE Dimou et al. literature, cited previously as general background knowledge, and that such conventional handovers in cellular LTE networks would have been both well-known and obvious to (and obviously used by) one of ordinary skill in this art.
Teague (‘516) and its ‘844 provisional application is also silent as to the acquired information further (e.g., additionally) including at least a highest altitude and a lowest altitude that the flyable flight device is configured to fly, with the examiner understanding that this highest and lowest altitude information, while being acquired, is not necessarily used in any further way in the claim(s)19, e.g., for example only, for controlling the measurement report process.
However, in the context/field of the handover of drones in a wireless communication system, Kim et al. (‘768) reveals this e.g., in FIGS. 8 to 10, and in FIGS. 2 to 4 respectively at pages 100 to 102 of the ‘169 provisional application[20], and in their corresponding textual descriptions, methods and devices for supporting efficient handover in cellular-based drone communications, and in particular he reveals:
per claim 1, circuitry [e.g., obviously in the UE/drone, for example only, for implementing the handover (HO) techniques of FIGS. 8/2[21] and 9/3 (Method 1 and Method 2), including obtaining the data (e.g., trajectory information, etc.) for the measurement reports] configured to:
acquire information regarding a flight of a flyable flight device [e.g., obviously in the UE/drone for (obtaining, storing, and) providing trajectory information22 e.g., in the handover request (FIGS. 8/2) and/or as part of the measurement reports (FIGS. 9/3), as well as for obtaining the measured signal qualities of the reference signal, which the examiner interprets to be information regarding a flight, that is, flight-related information, since it is “information measured, detected, searched, estimated, or recognized when the drone 2 is flying” (applicant’s published paragraph [0333])], the information regarding the flight of the flyable flight device including at least an altitude of the flyable flight device [e.g., the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
control [e.g., not necessarily trigger, but only control, such as controlling the sending of particular information with the measurement report, such as particularly obtained eNB and/or trajectory information] a measurement report process [e.g., in FIGS. 8/2, the sending (to the source eNB, at “1.”) of the candidate set of eNBs, the measured signal qualities, and the trajectory information; and in FIGS. 9/3, the sending (to the source eNB, at “2.”) of the Measurement Reports including the eNBs, measured signal qualities, and trajectory information] on a reference signal [e.g., “based on the reference signal from each eNB”, page 99 or paragraph [0387]; with the measurement being RSRP or RSRQ, page 99, and obviously being based on the receipt of transmitted reference symbols] transmitted from a base station device, on a basis of the information regarding the flight acquired by the acquisition unit [e.g., on the basis of the measured signal qualities (as being flight-related information as defined e.g., in applicant’s published paragraph [0333]) and also the sent/reported trajectory information (e.g., list of coordinates that the UE has followed/travelled], 
In this respect, the examiner herein below (and on the next page(s)) reproduces portions of FIGS. 2 and 3 from the ‘169 provisional application to which benefit is claimed in Kim et al. (‘768), for showing e.g., the drone handover procedures, with measurement reports including measured signal qualities and/or trajectory information (as GPS coordinates, obviously including altitude):






[This part of the page intentionally left blank.]







FIG. 2 portion:


    PNG
    media_image1.png
    814
    1279
    media_image1.png
    Greyscale








FIG. 3 portion:


    PNG
    media_image2.png
    885
    1381
    media_image2.png
    Greyscale


Moreover, in the context/field of a base station controlling multiple unoccupied flying vehicles (UFV), Levien et al. (‘193) teaches at paragraphs [0075], [0087], etc.23 that each [first] UFV may provide to a base station indicators of its own flight attributes and capabilities including, “a maximum speed or a permissible altitude for the first UAV” and “a minimum altitude permissible”, whereby the base station may transmit (at 804 in FIG. 8A) the indicator(s) to a second UFV for use e.g., in adjusting its own flight path to avoid a potential collision (paragraph [0094])., and in particular he reveals:
per claim 1, the [acquired] information regarding the flight of the flyable flight device further includes at least a highest altitude [e.g., the “permissible altitude for the first UAV” as taught at paragraph [0075] which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art[24]) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., the “minimum altitude permissible” at paragraph [0087]] that the flyable flight device is configured to fly;
It would have been obvious at the time the application was filed to implement or modify the Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) so that the handover procedure based on the signal measurements would have been implemented by a processor according to the handover (HO) procedures, as taught at (both) FIGS. 8/2 and 9/3 in Kim et al. (‘768) and its ‘169 provisional application, by/with the UAV/UE(s) 100 in Teague (‘516) and its ‘844 provisional application, whereby e.g., RSRP/RSRQ as signal measurements of a measurement report would have been determined by the UAV/UE on a reference signal (reference symbols) transmitted from each (e.g., nearby/neighboring) eNB/base station, as taught by Kim (‘768) and its ‘169 provisional application, and that the reporting/transmitting of the measurement report (as a “Handover Request” in FIGS. 8/2 of Kim (‘768), including the candidate set of eNBs, measured signal qualities, and trajectory information) that reported the measured signal quality and trajectory information, etc. would have been controlled in accordance with and based on both i) the flight altitude of the UAV being an altitude (as a threshold) at which the communication resource(s) 130 of the UAV in Teague (‘516) and its ‘844 provisional application was configured to switch to a cellular [LTE] connection that required the periodic measurement reports, as taught by Teague (‘516) and its ’844 provisional application, and ii) the measured signal quality (e.g., for example, the signal strength difference value PeNBk – PeNB1 being greater than or equal to a threshold Threshold1 as taught by Kim et al. (‘768) and its ‘169 provisional application) and the trajectory information, so that that measured signal quality and determined trajectory information would have been transmitted/reported, by the UAV/UE, to the source eNB/base/ground station, in or as the controlled process of reporting/transmitting the measurement report with its (e.g., trajectory) data, as taught by Kim et al. (‘768) and its ‘169 provisional application, in order to provide efficient handover in cellular-based [e.g., LTE] UAV communications, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) so that multiple UAVs were served by each base station, as suggested by Teague (‘516) and its ‘844 provisional application, and so that, in order to assist in control of the respective UAVs, each UAV would have additionally provided, for acquisition by the base station, indicators of its own flight attributes and capabilities including, “a maximum speed or a permissible altitude for the first UAV” and “a minimum altitude permissible”, as taught by Levien et al. (‘193), obviously including highest and lowest permissible altitudes for describing the UAV’s flight “capability”, as taught by Levien et al. (‘193), so that the base station could transmit the indicator(s) to a second/other UAV(s), as taught by Levien et al. (‘193), for use e.g., in adjusting its own flight path to avoid a potential collision, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified  Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) would have rendered obvious:
per claim 4, depending from claim 1, wherein the information regarding the flight includes positional information regarding the flight [e.g., the position of the UAV in Teague (‘516), obviously being a part of the measurement report in Kim et al. (‘768) and its ‘169 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
per claim 5, depending from claim 1, wherein the information regarding the flight includes state information regarding the flight [e.g., the position of the UAV in Teague et al. (‘516), obviously being a part of the measurement report in Kim et al. (‘768) and its ‘169 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone has travelled, in Kim et al. (‘768) and its ‘169 provisional application];
per claim 6, depending from claim 1, wherein measurement information regarding the reference signal reported in the measurement report process includes information for radio resource management [e.g., the signal measurements (e.g., measuring the broadcast pilot, preamble, etc.) in Teague (‘516); and measured signal qualities (RSRP, RSRQ) in Kim et al. (‘768) and its ‘169 provisional application];
per claim 7, depending from claim 1, wherein measurement information regarding the reference signal reported in the measurement report process includes channel state information [e.g., the signal measurements (e.g., measuring the broadcast pilot, preamble, etc.) in Teague (‘516); and measured signal qualities (RSRP, RSRQ) in Kim et al. (‘768) and its ‘169 provisional application];
per claim 8, depending from claim 1, wherein measurement information regarding the reference signal reported in the measurement report process is reported using a predetermined uplink channel [e.g., as would have been obvious to one of ordinary skill in the art in establishing necessary bi-directional communication (via the link 132) between the UAV/UE and the respective base stations, in Teague (‘516); and obviously according to the “UL Allocation” (just prior to “2.”) in FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application];
per claim 10, depending from claim 1, wherein the threshold is set on a basis of an instruction from the base station device [e.g., “Threshold1 . . . [indicates] predetermined values for handover operation by the serving eNB”, which would have obviously been instructed to the UE/drone by the serving eNB (e.g., in the Measurement Control at “1.” in FIGS. 9/3) , since the serving eNB was doing the handing over based e.g., in the measurement reports; see e.g., paragraph [0395] and page 99 of Kim et al. (‘768) and its ‘169 provisional application];
per claim 11, depending from claim 1, wherein the circuitry performs a measurement report process selected from a plurality of measurement report processes that are selection candidates [e.g., UE-initiated and network-initiated HO, in FIGS. 8/2 and 9/3 of Kim et al. (‘768)], on a basis of the information regarding the flight [e.g., in Teague (‘516) based e.g., on position/orientation and signal measurements; and Kim et al. (‘768) and its ‘169 provisional application, based on signal qualities measured by of from the UE in flight, etc.];
per claim 12, depending from claim 1, wherein the circuitry acquires the information regarding the flight from the flyable flight device [e.g., from the UAV in in Teague (‘516) based e.g., on position/orientation and signal measurements; or from the drone in Kim et al. (‘768) and its ‘169 provisional application for determining its trajectory information/coordinates that the UE/drone has traveled];
per claim 13, a terminal device [e.g., the UAV 100 in Teague (‘516) and its ‘844 provisional application, with the handover (HO) procedures implemented as taught by Kim et al. (‘768) and its ‘169 provisional application], comprising:
circuitry [e.g., obviously implemented e.g., as shown in FIG. 1 and 2 of Teague (‘516), and in its ‘844 provisional application, and for controlling the (acquisition and) transmission of data in the handover request/measurement reports, as taught by Kim et al. (‘768) and its ‘169 provisional application, e.g., based on the position and altitude information and signal measurements in Teague (‘516) and its ‘844 provisional application, and particularly using the reference signals (RS), the measured signal quality (RSRP, RSRQ) and the trajectory information (coordinates) as taught by Kim et al. (‘768) and its ‘169 provisional application] configured to:
acquire information regarding a flight of a flyable flight device [e.g., the position and altitude information and signal measurements in Teague (‘516) and its ‘844 provisional application and the trajectory information in Kim et al. (‘768) and its ‘169 provisional application, for the measurement reports of FIGS. 8/2 and 9/3 as taught by Kim et al. (‘768) and its ‘169 provisional application, for effecting handover], the information regarding the flight of the flyable flight device including at least an altitude of the flight [e.g., the position of the UAV 100 in Teague (‘516) and its ‘844 provisional application as a set of three dimensional coordinates and an orientation, including a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
control a measurement report process [e.g., and in particular, to send the IDs of the candidate set of eNBs, the measured signal quality, the trajectory information, etc. as measured, detected, estimated, or recognized when the UAV drone was/is flying, to the source eNB, as taught by Kim et al. (‘768) and its ‘169 provisional application] on a reference signal [e.g., the broadcast pilots, preambles, etc. transmitted by the ground stations (200) at paragraph [0049] in Teague (‘516), and at paragraph [0036] of the ‘844 provisional application, which the UAV reports signal measurements for; and the reference signal (“RS”) in Kim et al. (‘768) and its ‘169 provisional application, on which signal qualities are measured; e.g., page 99] transmitted from a base station device [e.g., 200) in Teague (‘516); or eNB in Kim et al. (‘768) and its ‘169 provisional application], on a basis of the information regarding the flight acquired by the circuitry [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of the position/orientation and signal measurements, as taught by Teague (‘516) and its ‘844 provisional application]; and
 report measurement information to the base station based on a comparison result of the altitude of the flyable flight device and a threshold [e.g., the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application]; wherein 
the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application]; and
the information regarding the flight of the flyable flight device further includes at least a highest altitude [e.g., the “permissible altitude for the first UAV” as taught at paragraph [0075] in Levien et al. (‘193) which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., the “minimum altitude permissible” at paragraph [0087] in Levien et al. (‘193)] that the flyable flight device is configured to fly;
per claim 14, a base station device, comprising:
circuitry [e.g., FIGS. 1 and 2 in Teague (‘516) and its ‘844 provisional application, by which the base station 200 communicates with the UAV 1005 and by which the base station would have obviously implemented the procedures, including handover (HO) procedures, of FIGS. 8/2 and 9/3 of Kim et al. (‘768) and its ‘169 provisional application; and obviously in the source eNB of Kim et al. (‘768 and its ‘169 provisional application) for implementing the procedures, including the handover (HO) decision, of FIGS. 8/2 and 9/3] configured to:
transmit a reference signal [e.g., the broadcast pilots, preambles, etc. transmitted by the ground stations (200) at paragraph [0049] in Teague (‘516), and at paragraph [0036] of the ‘844 provisional application, which the UAV reports signal measurements for; and transmitted obviously by the base stations (e.g., 200) in Teague (‘516) and its ‘844 provisional application; and by eNB in Kim et al. (‘768) and its ‘169 provisional application) by which the UAV/UE (which receives e.g., the packet data in FIGS. 8/2 or 9/3) measures the signal qualities such as signal strength, RSRP, RSRQ, etc. based on the reference signal (as transmitted) from each eNB; see e.g., page 99 in the ‘169 provisional application of Kim et al. (‘768)]; and
acquire information regarding a flight of a terminal device [e.g., the position/orientation information (of the UAV) and signal measurements, used for beam steering, in Teague (‘516) and its ‘844 provisional application; and the information (relating to eNBs, measured signal qualities, and trajectory information) e.g., in the measurement reports of Kim et al. (‘768) and its ‘169 provisional application] and receive measurement information [e.g., based on position/orientation information and signal measurements, in Teague (‘516) and its ‘844 provisional application; and based on the candidate set of eNBs, measured signal qualities, and trajectory information in Kim et al. (‘768) and its ‘169 provisional application] reported from a terminal device [e.g., the UAV in Teague (‘516) and its ‘844 provisional application; and the UE/drone, in Kim et al. (‘768) and its ‘169 provisional application] that performs a measurement report process on the reference signal [e.g., the signal measurements reported to the network in Teague (‘516) and its ‘844 provisional application, paragraph [0049], and paragraph [0036] in the ‘844 provisional application; and as shown in FIGS. 8/2 of Kim et al. (‘768) at “1.”; and as shown in FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application at “2.”] on a basis of the acquired information regarding the flight [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of the position/orientation information and the signal measurements, in Teague (‘516)], the measurement information being reported to the base station device on a basis of a comparison result of an altitude of the terminal device and a threshold [e.g., the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application], the altitude of the terminal device and a highest altitude [e.g., the “permissible altitude for the first UAV” as taught at paragraph [0075] in Levien et al. (‘193) which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., the “minimum altitude permissible” at paragraph [0087] in Levien et al. (‘193)] that the flyable flight device is configured to fly being included in the information acquired by the circuitry [e.g., the position of the UAV 100 in Teague (‘516) and its ‘844 provisional application as a set of three dimensional coordinates and an orientation, such as a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
wherein the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application];
per claim 15, wherein the circuitry generates setting information regarding the measurement report process on a basis of the information regarding the flight received from the terminal device, and notifies the terminal device [e.g., for example, by means of the measurement control at “1.” In FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application; see also “2.” in the text description of Method 2 at page 100 of the ‘169 provisional application];
per claim 16, wherein the setting information is related to a trigger for reporting the measurement information [e.g., to obtain the candidate set when PeNBk – PeNB1 ≥ Threshold1, in Kim et al. (‘768) and its ‘169 provisional application];
per claim 17, wherein the circuitry selects the measurement report process to be performed [e.g., UE-initiated or network-initiated HO, in FIGS. 8/2 and 9/3 of Kim et al. (‘768) and its ‘169 provisional application];
per claim 18, a method comprising:
acquiring information regarding a flight of a flyable flight device [e.g., acquiring position/orientation information and the signal measurements, in Teague (‘516); and acquiring data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application], the information regarding the flight of the flyable flight device including an altitude of the flyable flight device [e.g., the position of the UAV 100 in Teague (‘516) as a set of three dimensional coordinates and an orientation, such as a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
controlling a measurement report process on a reference signal transmitted from a base station device [e.g., the broadcast pilots, preambles, etc. transmitted by the ground stations (200) at paragraph [0049] in Teague (‘516), and at paragraph [0036] of the ‘844 provisional application, which the UAV reports signal measurements for; and as taught by Kim et al. (‘768) and its ‘169 provisional application in FIGS. 8/2 and 9/3 and their corresponding textual descriptions], on a basis of the acquired information regarding the flight [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of position/orientation information and the signal measurements, in Teague (‘516)]; and
 reporting the measurement information to the base station device on a basis of a comparison result of the flight of the flyable flight device and a threshold [e.g., in a first interpretation, the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application; and in a second interpretation, to determine the candidate set of (target) eNBs in Kim et al. (‘768) and its ‘169 provisional application e.g., in Method 1, and to trigger and transmit the handover request (which includes the “Candidate set of eNBs, measured signal qualities, and/or trajectory information” in FIGS. 8/2, which is the same contents described as “Measurement Reports” in FIG. 9/3) to the base station (e.g., the Source eNB) based e.g., on the measured signal difference                                 
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    e
                                                    N
                                                    B
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    e
                                                    N
                                                    B
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    ≥
                                    
                                        
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                            o
                                            l
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                             for a certain period of time Δ1, where  PeNBk – PeNB1 is a value of information regarding the flight (per applicant’s published paragraph [0333] of the specification); see e.g., paragraph [0398] (and paragraph [0391]) or page 99 (and page 98, Method 1) in Kim et al. (‘768) and its ‘169 provisional application]; wherein 
the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application]; and
the information regarding the flight of the flyable flight device further includes at least a highest altitude [e.g., the “permissible altitude for the first UAV” as taught at paragraph [0075] in Levien et al. (‘193) which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., the “minimum altitude permissible” at paragraph [0087] in Levien et al. (‘193)] that the flyable flight device is configured to fly;
per claim 20, depending from claim 1, wherein 
when the comparison satisfies a predetermined condition [e.g., that communication should be switched to [LTE] cellular communication in Teague (‘516), based on “position and altitude” of the UAV 100, in Teague (‘516)], the measurement report process is performed [e.g., when the communication in Teague (‘516) is switched to [LTE] cellular communication that includes the (necessary and attendant) measurement report processes used for such communication, depending on the “position and altitude” of the UAV 100; e.g., paragraphs [0038], [0049], etc. in Teague (‘516); and paragraphs [0025], [0036], etc. in the ‘844 provisional application], and
when the comparison does not satisfy the predetermined condition, the measurement report process is not performed [e.g., when the communication in Teague (‘516) is not switched to [LTE] cellular communication, but rather is conducted via the Wi-Fi connection that does not include [LTE-type] measurement report processes in the connection, depending on the “position and altitude” of the UAV 100; e.g., paragraphs [0038], [0049], etc. in Teague (‘516); and paragraphs [0025], [0036], etc. in the ‘844 provisional application];
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teague (2018/0019516, claiming benefit to provisional application No. 62/362844, filed on Jul. 15, 2016, copy provided previously) in view of Kim et al. (2019/0306768, claiming benefit to provisional application No. 62/359169, filed on Jul. 6, 2016, copy provided previously) and Levien et al. (2014/0172193) as applied to claim 1 above, and further in view of Ranta et al. (2008/0207195; cited previously).
Teague (‘516) as implemented or modified in view of Kim et al. (‘768) with its ‘169 provisional application and Levien et al. (‘193) has been described above.
The implemented or modified Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) may not reveal that the information regarding the flight includes battery information, although Teague (‘516) teaches at paragraph [0090], and at paragraph [0058] of the ‘844 provisional application, that the UAV 100 includes a power source 712 that may be a rechargeable battery for providing power to operate the motors 922/722 and the units of the processor 930/730.
However, in the context/field of a control system that requests or restricts requests for measurement reports from UEs based on a state of the battery (e.g., a low battery state), Ranta et al. (‘195) teaches e.g., in FIG. 3A and the corresponding description that a request for a measurement report may be restricted or canceled when i) the UE has not moved since the last measurement report and the measurement report includes the position data, or ) the UE has signaled that it has a low battery state.
It would have been obvious at the time the application was filed to implement or further modify the Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) so that, in addition to obtaining signal strength, position/location, measured signal quality, and trajectory information from the UAV/UE, battery state information would have also been obtained e.g., by the base station(s) from the UAV/UE, as taught by Ranta et al. (‘195), and so that when the UAV/UE had signaled that it has a low battery state, a request for a measurement report (such as at “2.” in the text description of Method 2 at page 100 of the ‘169 provisional application of Kim et al. (‘768), and as at “2.” in FIGS. 9/3) would have been canceled, as taught by Ranta et al. (‘195), so that excessive battery power of the UAV/UE would not be consumed leading to user dissatisfaction, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) would have rendered obvious:
per claim 3, wherein the information regarding the flight includes battery information regarding the flight [e.g., as used in and as taught by Ranta et al. (‘195) to cancel measurement report requests when the battery power was already low and excessive battery power would be consumed by the reports];
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teague (2018/0019516, claiming benefit to provisional application No. 62/362844, filed on Jul. 15, 2016, copy provided previously) in view of Kim et al. (2019/0306768, claiming benefit to provisional application No. 62/359169, filed on Jul. 6, 2016, copy provided previously) and Levien et al. (2014/0172193) as applied (for example) to claims 1, 13, 14, and 18 above, and further in view of Wei et al. (2016/0374080).
Teague (‘516) as implemented or modified in view of Kim et al. (‘768) with its ‘169 provisional application and Levien et al. (‘193) has been described above.
The implemented or modified Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) apparently does not reveal the claimed “coordinated multi-point communication” [CoMP] limitations, although the examiner understands from the literature prior art cited previously that CoMP was a conventional part of [3GPP] LTE specifications since at least Release 11 in 2013 (see e.g., 3GPP TR 36.819 V11.2.0 (2013-09), cited previously).
However, in the context/field of LTE wireless communication between base stations/eNBs and user equipment (UE), Wei et al. (‘080) teaches at paragraphs [0037] and [0038] that the UEs may be “drones” (paragraph [0037]) that do not need human interaction, and that “UEs 115 may be configured to collaboratively communicate with multiple access points 105[25] through, for example, Multiple Input Multiple Output (MIMO), carrier aggregation (CA), Coordinated Multi-Point (CoMP), or other schemes” (paragraph [0038]).
It would have been obvious at the time the application was filed to implement or further modify the Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) so that the UAVs (as drone-type UEs) would have communicated with the ground stations 402a, 402b (e.g., “an eNodeB”; paragraph [0040]]) via a Coordinated Multi-Point (CoMP) scheme, as taught by Wei et al. (‘080) at paragraphs [0037], [0038], etc., so that the drone would be able to collaboratively communicate with multiple access points (e.g., ground stations, eNBs, etc.), as taught by Wei et al. (‘080), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified  Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) would have rendered obvious:
per claim 19, a method comprising:
transmitting a reference signal [e.g., by the base stations (e.g., 200) in Teague (‘516); and by eNB in Kim et al. (‘768) and its ‘169 provisional application), so that the UAV/UE/drone measures the signal qualities such as signal strength, RSRP, RSRQ, etc. based on the reference signal as transmitted from each eNB; see e.g., page 99 in the ‘169 provisional application of Kim et al. (‘768)]; and
acquiring information regarding a flight of a flyable flight device [e.g., acquiring data included in the measurement report, such as eNBs, measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and acquiring position/orientation information and signal measurements as taught by Teague (‘516)] and receiving measurement information [e.g., based on the candidate set of eNBs, measured signal qualities, and trajectory information in Kim et al. (‘768) and its ‘169 provisional application; and based on the position/orientation information and the signal measurements in Teague (‘516)] reported from a terminal device [e.g., the UAV in Teague (‘516); and the UE/drone, in Kim et al. (‘768) and its ‘169 provisional application] that performs a measurement report process on the reference signal [e.g., as shown in FIGS. 8/2 of Kim et al. (‘768) and its ‘169 provisional application at “1.”; and as shown in FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application at “2.”] on a basis of the acquired information regarding the flight [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of the position/orientation information and the signal measurements in Teague (‘516)], by a processor of a base station [e.g., a processor (obviously) in FIG. 2 in Teague (‘516); or at the eNB, in Kim et al. (‘768) and its ‘169 provisional application], the measurement report information being reported to the base station device on a basis of a comparison result of an altitude of the flyable flight device and a threshold [e.g., the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application], the altitude of the flyable flight device and a highest altitude [e.g., the “permissible altitude for the first UAV” as taught at paragraph [0075] in Levien et al. (‘193) which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., the “minimum altitude permissible” at paragraph [0087] in Levien et al. (‘193)] that the flyable flight device is configured to fly being included in the information acquired by the circuitry [e.g., the position of the UAV 100 in Teague (‘516) and its ‘844 provisional application as a set of three dimensional coordinates and an orientation, such as a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
wherein the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application];
and the flyable flight device is configured to perform coordinated multi-point communication with the base station and at least one other base station [e.g., as taught by Wei et al. (‘080) at paragraph [0038]; for example, with the ground station in Teague (‘516) before the handover and with the neighboring ground station in Teague (‘516) after the handover, e.g., in FIG. 5, and in FIG. 4 of the ‘844 provisional application] based on a measurement result of the measurement report process [e.g., obviously in response to the handover, e.g., at 520, Yes in Teague (‘516), and at 414, Yes in the ‘844 provisional application];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the rule section, “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        2 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 It is possible this limitation was perhaps intended to be deleted from claim 19, as it was from the other independent claims.  In such a case, if the limitation is deleted, then the objection to the specification would be overcome by the deletion itself.
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 Hereinafter, CoMP, as it is known in the art (specification at [0329]).
        7 See e.g., the (IEEE) literature references cited previously (with the Office action of 17 March 2021) for background on this specific communication technique, as the claim terminology would be understood by one of ordinary skill in the art.
        8 See also the specification amendment of 6 May 2021.
        9 Measurement results are apparently (?) described at paragraphs [0363], [0367], [0369], [0372], and [0389] of the published specification.  However, it is unclear (and undescribed) what possible or particular measurement result(s) the performance of CoMP might possibly be “based on”.
        10 Here, the examiner merely notes that “circuitry” is being used in the claims with no clearly limiting definition (tied to the word “circuitry”) in the specification. Because applicant clearly links no hardware “circuit[s]” to the claimed circuitry, and because he apparently allows for the use of (a perhaps programmed) “processor[s]” to implement the circuitry, the examiner understands that applicant is not using “circuitry” to represent a hardware (only) circuit in a limiting sense, a finding which formed the basis of the holding in Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181, where the Court, after defining a circuit to be “the complete path of an electric current including any displacement current” or “the combination of a number of electrical devices and conductors that, when interconnected to form a conducting path, fulfill some desired function”, held, “We conclude [from the specification and drawings] that the term ‘aesthetic correction circuitry’ is clearly limited to hardware” (1356), and did not include both hardware and software (e.g., “that the term does not include software” (1357)). It was based on this limited hardware definition of circuit/circuitry that the Federal Circuit indicated that the claimed “circuit[ry]” did not invoke 35 U.S.C. 112(f), i.e., as clearly being limited to hardware, and as excluding software.  
        11 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        12 See In re Packard, 751 F.3d 1307 cited in MPEP 2173.02, I.:  “We conclude that, when the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”
        13 Now U.S. Patent 10,511,091.
        14 Now U.S. Patent 11,129,067.
        15 Now U.S. Patent 9,567,074.
        16 With the examiner merely noting that the written description at pages 1 to 27 of the ‘844 provisional application apparently supports at least claim 12 of the ‘516 publication under of 35 U.S.C. 112(a), although this is apparently not required (by the current state of the law) vis-à-vis AIA  35 U.S.C. 102(d).  See e.g., MPEP 2154.01(b). See also e.g., the last paragraph at page 2 of the USPTO’s April 5, 2018 Dynamic Drinkware-Amgen II memorandum at:  https://www.uspto.gov/sites/default/files/documents/dynamic_memo_05apr2018.pdf . See also e.g., footnote 2 at 1381 in Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3D 1375 (Fed. Cir. 2015).  
        17 References regarding Teague (‘516) are to the ‘516 publication, as a mere matter of convenience, unless specified as being from the provisional application.
        18 For example only, a conventional 3GPP LTE handover procedure is described with respect to FIG. 1 in Dimou et al., “Handover within 3GPP LTE: Design Principles and Performance”, 2009 IEEE 70th Vehicular Technology Conference Fall, Date of Conference: 20-23 Sept. 2009, 5 pages, cited previously, with the handover being effective, for example, e.g., at vehicle speeds of 250 km/h.
        19 For example, applicant’s specification apparently teaches no control of the measurement report process based on the highest and lowest altitude information.
        20 With the examiner merely noting that the written description at pages 97 to 102 of the ‘169 provisional application apparently supports at least claims 1, 7, 15, and/or 16 of the ‘768 publication under of 35 U.S.C. 112(a), although this is apparently not required (by the current state of the law) vis-à-vis AIA  35 U.S.C. 102(d).  See e.g., MPEP 2154.01(b).  See e.g., footnote 2 at 1381 in Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3D 1375 (Fed. Cir. 2015).  See also the last paragraph at page 2 of the USPTO’s April 5, 2018 Dynamic Drinkware-Amgen II memorandum at:  https://www.uspto.gov/sites/default/files/documents/dynamic_memo_05apr2018.pdf .
        21 The examiner herein uses a slash (“/”) to separate FIG. designations in the non-provisional ‘768 publication from FIG. designations (at pages 97 to 102) in the ‘169 provisional application.
        22 E.g., “a list of coordinates that the UE has followed/travelled”; page 99.
        23 See also e.g., paragraphs [0070]ff.
        24 For example, see published paragraph [0034] in applicant’s specification that equates the understanding of “an altitude at which the drone 2 can fly” (e.g., a permissible altitude for the drone 2) with “a highest altitude and a lowest altitude”.
        25 E.g., “base stations, eNBs,” etc. at paragraph [0030]